                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF IOWA
                                     WESTERN DIVISION

                                        )
 NuStar Farms, LLC, Anthony Nunes, Jr., )               Case No. 5:20-cv-04003-CJW-MAR
 and Anthony Nunes, III,                )
                                        )
            Plaintiffs,                 )
 v.                                     )
                                        )              Declaration of Nathaniel S. Boyer
 Ryan Lizza and Hearst Magazine Media, )
 Inc.,                                  )
                                        )
            Defendants.                 )
                                        )

       I, Nathaniel S. Boyer, declare as follows:

       1.      I represent Defendants Ryan Lizza and Hearst Magazine Media, Inc.

(“Defendants”) as an attorney of record in this case admitted pro hac vice. I make this

declaration based on my personal knowledge and, if called as a witness, I could and would testify

competently to the facts stated herein.

       2.      Attached hereto as Exhibit A is a true and correct copy of Plaintiffs’ Privilege

List, which I received by email from Plaintiffs’ counsel, Steven S. Biss, on March 30, 2021.

       3.      Attached hereto as Exhibit B is a true and correct copy of an email from Mr. Biss,

which I received on July 18, 2021.

       4.      Attached hereto as Exhibit C is a true and correct copy of excerpts from the

transcript of the deposition of Toni Dian Nunes, taken on July 19, 2021.

       5.      Attached hereto as Exhibit D is a true and correct copy of excerpts from the

transcript of the deposition of Plaintiff Anthony Nunes III, in both his individual capacity and as

the 30(b)(6) corporate representative for NuStar, taken on July 14, 2021.




                                   1
    Case 5:20-cv-04003-CJW-MAR Document 127-2 Filed 07/26/21 Page 1 of 3
       6.      Attached hereto as Exhibit E is a true and correct copy of excerpts from the

transcript of the deposition of Lori Nunes, taken on July 16, 2021.

       7.      Attached hereto as Exhibit F is a true and correct copy of excerpts from the

transcript of the deposition of Plaintiff Anthony Nunes Jr., taken on July 15, 2021.

       8.      Because Plaintiffs’ counsel designated these transcripts as Counsel’s Eyes Only,

Exhibits C, D, E, and F are filed under seal pursuant to the Protective Order entered in this case.

       9.      On July 20, 2021 (one day after the NuStar and Nunes family depositions

concluded), I emailed Mr. Biss and explained, with legal support, why Plaintiffs waived the

attorney-client privilege with respect to the 2018 Audit and the 2018 Audit Documents. On July

21, 2021, I conferred with Mr. Biss telephonically concerning this issue, as well. During that

telephone conference, Plaintiffs’ counsel argued that his clients had not waived the attorney-

client privilege, and stated that Plaintiffs do not consent to the relief requested by this Motion.

       I declare under penalty of perjury that the foregoing is true and correct. Executed this

26th day of July, 2021, at New York, New York.

                                                       /s/ Nathaniel S. Boyer
                                                       Nathaniel S. Boyer




                                   2
    Case 5:20-cv-04003-CJW-MAR Document 127-2 Filed 07/26/21 Page 2 of 3
                                    Certificate of Service

       The undersigned certifies that a true copy of Declaration of Nathaniel S. Boyer was
served upon the following parties through the court’s CM/ECF electronic filing system on July
26, 2021.

                                                   /s/ Nathaniel S. Boyer
Copy to:

Bill McGinn
 bmcginn@mcginnlawfirm.com
Steven S. Biss
 stevenbiss@earthlink.net

Attorneys for Plaintiff

The undersigned certifies that a true copy of Declaration of Nathaniel S. Boyer, with Exhibits
A and B thereto, was served upon the following via email at his last known email address as
shown below July 26, 2021.

The undersigned further certifies that—once-the below-identified attorney signs and returns
Exhibit A to the Protective Order, thereby allowing him to review and consider materials
designated as Confidential or Counsel’s Eyes Only pursuant to the Protective Order in this
case—he will serve a true copy of Exhibits C, D, E, and F to the Declaration of Nathaniel S.
Boyer upon said attorney via email at his last known email address as shown below.

                                                   /s/ Nathaniel S. Boyer

Copy to:

Sander J. Moorhead
 sander.moorhead@woodsfuller.com

Counsel for Amanda Bahena and Woods, Fuller, Shultz & Smith, P.C.




                                   3
    Case 5:20-cv-04003-CJW-MAR Document 127-2 Filed 07/26/21 Page 3 of 3
